Citation Nr: 1816418	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  10-42 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The appellant alleges that he served in guerilla forces in service of the Armed
Forces of the United States (USAFFE) during World War II.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Department of the Army, via the National Personnel Records Center (NPRC), has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including in the recognized guerrilla forces, in the service of the Armed Forces of the United States during World War II.


CONCLUSION OF LAW

The criteria for entitlement to payment from the Filipino Veterans Equity Compensation Fund have not been met.  38 U.S.C. § 501(a), (2012); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the claimant "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the appellant has indicated no such records and all pertinent records have been obtained.  The appeal was remanded most recently in December 2016 for further development by the RO, including to obtain a copy of the August 2016 NPRC memorandum and associate it with the appellant's Veterans Benefits Management System (VBMS) electronic record, and to obtain a response from the Department of the Army related to verification of the appellant's service.  Neither the information of record nor the contentions of the appellant suggests that additional pertinent information or evidence can be obtained in this case through further assistance from VA.

Legal Criteria

The appellant seeks a one-time payment from the Filipino Veterans Equity Compensation Fund under the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002 (enacted February 17, 2009).  In order to qualify for the benefit, there must be affirmative evidence that the claimant is a "veteran" for the purpose of benefits administered by VA, which requires that the claimant have qualifying military service.  The findings of the United States service department verifying a person's service are binding on VA for the purpose of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App.530 (1992).

Section 1002(d) of the American Recovery and Reinvestment Act of 2009 provides that a person is eligible for the payment if he or she had qualifying service, which is service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States, including among such military forces organized guerrilla forces; and was discharged or released from such service under conditions other than dishonorable.

For the purpose of establishing evidence of service, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions:  The evidence is a document issued by the service department; and the document contains needed information as to length, time and character of service; and in the opinion of the Department of Veterans Affairs the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  When the claimant does not submit evidence of service or the evidence submitted does not meet the stated requirements, the VA will request verification of service from the service department.  38 C.F.R. § 3.203(c).

Analysis

The appellant alleges that he served in guerilla forces in service of the USAFFE during World War II.  As proof of qualifying service, he has submitted numerous documents issued by the Philippine government.  He has also provided various lay statements in support of his claim.  The information he has provided shows he served with the 3rd Army Corps David's Command FAIT; 2nd Laguna Division Fil-American Irregular Troops (FAIT) Marking's Fil-American Troops.

VA received the appellant's claim in March 2009.  He submitted a copy of his California Driver's License, United States Passport, an untranslated (original not in English) letter dated October 8, 2000, certifications from the Ministry of National Defense Philippines Veterans Affairs Office dated April 1, 1982 with a number [REDACTED], another dated April 1, 1982 with a reference of [REDACTED], and another dated June 14, 1982 with a reference of [REDACTED], a joint affidavit dated May 4, 1982, a certificate of birth dated January [REDACTED], 1992, a certificate of baptism, copy of a passbook from a Philippine Veterans Bank, several copies of old age pension checks from the Department of National Defense, Philippine Veterans Affairs Office, an affidavit dated November 7, 2000, an application for Old Age Pension, dated January 17, 2002, and a copy of a card from the Philippine Veterans Affairs Office listing him as a World War II Veteran.

There are documents showing that his eight letter last name had the letter "O" as the fourth letter, and other documents showing it as "U."

In November 2009, the RO requested that the service department provide information verifying the appellant's service, including a complete AGUZ Form 632 and all extracts of Form 23 executed prior to and subsequent to June 20, 1946.  This document included the alternate spellings of the appellant's name.  In December 2009, the NPRC responded that the subject has no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the United States Armed Forces.

In April 2010, the RO again requested that the service department provide information verifying the appellant's service, including a PA AGO Form 23 and any available medical and clinical records.  It included for review a joint affidavit and the April 1, 1982 certification.  There is another request which specifically refers to the two spellings of the appellant's name.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994) (explaining that VA errs when it fails to request verification of service based upon evidence that the claimant had different spellings of his or her name).  The response, dated July 22, 2010, was that the subject has no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the United States Armed Forces.

After the April 2010 request and the July 2010 response, the appellant submitted copies of the documents already described.  There is also an English translation of the October 8, 2002 letter.  That translation shows that the letter informed the appellant that his Old Age Pension had been approved and recommended that he open an account at a bank.

As only duplicate documents, and the translation of the approval letter for the Old Age Pension, were submitted after the April 2010 request and July 2010 response, the RO had no duty to request verification from the service department of any of those post-verification documents.  See Capellan v. Peake, 539 F.3d 1373, 1382 (Fed. Cir. 2008) (finding that "VA erred in denying Mrs. Capellan's claim based on the archival 1950 Army Report, while obtaining no review of the subsequent evidence by the service department").  The documents received after the April 2010 request and July 2010 response were no different than the earlier documents.  While the translation into English of the Old Age Pension letter was not of record prior to the request and response, that letter did not provide any relevant information not already contained in the evidence previously of record.  None of the documents submitted by the appellant are United States service department records.

In an August 2012 decision, the Board upheld the RO's previous denial of payment to the appellant from the FVEC Fund.  The Board, as well as the RO, concluded that because there was no certification from the NPRC that the appellant had recognized USAFFE service, he was not entitled to payment from the FVEC Fund.  

In August 2014, the Court reviewed a November 1998 Memorandum of Agreement (MOA) between the Department of the Army and the National Archives and Records Administration (NARA) in which the Department of the Army transferred responsibility for reference services regarding a collection of Philippine Army files.  See Tagupa v. McDonald, 27 Vet. App 95 (2014) (holding that a request to the NPRC does not satisfy the regulation's requirements and remanding for VA to seek verification from the Department of the Army).  In that MOA, NARA agreed to respond to requests involving the files, but the Department of the Army retained responsibility for decisions or determinations that can only be made by the legal custodian of the records.  The Court found that the MOA was ambiguous regarding whether the authority to determine qualifying service was delegated to NARA and NPRC, a subordinate agency.  Id. at 101.  It noted that, absent evidence of a statutorily delegated duty, the plain meaning of 38 C.F.R. § 3.203(c) requires verification of service from the relevant service department.  Id. at 96.

In an October 2014 JMR, the parties argued that a request to the NPRC alone was insufficient to satisfy requirements for verification of service and that such verification must be sought from the appropriate service department, in this case the Department of the Army.  The parties found a July 2010 response, prepared by the NPRC, to have been insufficient to decide the claim.  Id. at 95.  Thereafter, in March 2015, the RO sent a request for information to the Department of the Army, wherein it requested recertification of the previous negative service determination, to include confirmation of the documents researched in making its determination and whether the appellant had unrecognized guerilla service under a recognized commissioned officer.  In an October 2015 response, the Department of the Army indicated that it was unable to change the previous negative service determination for the appellant.  (See Department of the Army's October 2015 response). 

In July 2016, the Board remanded the claim because there was no indication in the Army's October 2015 response regarding the documents that it had used in its research in making its determination or any statements regarding unrecognized guerilla service.  (See July 2016 Board remand at page (pg.) 4).  As such, the Board found the Army's October 2015 response to be insufficient to its February 2015 remand directives, and remanded the claim to the AOJ for additional information pursuant to Stegall, supra.  In its July 2016 remand directives, the Board specifically directed the AOJ to contact the Department of the Army.  The Department of the Army was once again requested to undertake verification of the appellant's service during World War II, to include confirmation of the documents used in its research and to indicate whether the appellant had service as a member of the Philippine Commonwealth Army, including the recognized guerillas in the service of the United States Armed Forces and/or unrecognized guerilla service under a recognized commissioned officer.  (See July 2016 Board remand at pg. 3).

In September 2016, the RO indicated that it had received a verification response that consisted of an August 2016 memorandum from the NPRC.  (See September 2016 Supplemental Statement of the Case at pg. 4).  However, the cited NPRC memorandum was not associated with the e-folder, and furthermore, there was still no direct response from the Department of the Army, as requested by the Board in its July 2016 remand directives.  As such, the Board remanded the claim again in December 2016 to once again have the AOJ obtain a copy of the August 2016 NPRC memorandum and associate it with the appellant's VBMS electronic record, and to obtain a response from the Department of the Army related to verification of the appellant's service.  

Subsequently, the RO submitted the August 2016 memorandum from the NPRC, which indicated that based on a review of the application provided by VA and the official information contained in the Army Organizational records, they were able to identify responsive records supporting the Department of the Army's previous negative service determination.  It was also specifically noted that a claim folder for the appellant had been identified, but it did not contain an AGO Form 23.  Furthermore, although a troop roster was not identified for the units listed from the documents provided by VA, a search through several possible pertaining rosters was made, but the member was not listed on any unit roster.  See August 2016 NPRC memorandum).  

In June 2017, the AOJ submitted a request to the United States Army Aviation and Missile Research Development and Engineering Center (AMRDEC) for verification of the appellant's service, and specifically requested that the Department of the Army respond to the request and confirm the documents used in the research.  In August 2017, the AOJ submitted a VA Form 21-3101, Request for Information to have the appellant's service verified.  Additional requests were sent to AMRDEC in September and October 2017.  

In October 2017, the NPRC issued another memorandum, basically identical to the August 2016 memorandum, indicating that based on a review of the application provided by VA and the official information contained in the Army Organizational records, they were able to identify responsive records supporting the Department of the Army's previous negative service determination.  See NPRC October 2017 memorandum.

The Board notes that in January 2016, the Department of the Army and the NARA signed a new MOA which clearly delegated responsibility of verifying military service to NPRC.  Thus, the 2016 MOA delegates to NPRC the authority to directly respond regarding the United States Army determination, and effectively superseded the 1998 MOA upon which the Court based its holding in Tagupa.  

As noted above, the NPRC issued formal findings in August 2016 and more recently, in October 2017, indicating that they have been unable to verify the appellant's service.  

None of the documents submitted by the appellant constitutes valid evidence of service that qualifies for VA benefits because none of those documents was issued by a United States Military Service Department.  Additionally, the various certifications from the NPRC certifying that the appellant did not have qualifying service are binding on VA such that VA has no authority to change or amend the finding.  Duro, 2 Vet. App. at 532.  Moreover, the appellant has provided no further evidence that would warrant a request for re-certification from the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  The proper course for any claimant who believes there is a reason to dispute the report of the service department of the content of military records is to pursue such disagreement with the service department itself.  See id. at 85. 

The Board is sympathetic to the appellant's claim, and does not question the sincerity of his beliefs that he is entitled to the benefits that he seeks.  However, the Board finds that the appellant had no service as a member of the Philippine Commonwealth Army, including in the recognized guerillas, in the service of the United States Armed Forces.  The appellant is therefore not a "veteran" for VA benefits purposes.  As such, the Board finds that the appellant is not eligible for payment from the Filipino Veterans Equity Compensation Fund.  As the law is dispositive in this case, the claim must be denied because of lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to payment from the Filipino Veterans Equity Compensation Fund is
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


